Citation Nr: 9930973	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.   98-13 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial evaluation for residuals 
of a left knee injury with traumatic arthritis, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from August 1973 to 
September 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted service connection for 
residuals of a left knee injury with traumatic arthritis and 
assigned a 10 percent evaluation.  

The appellant indicated on his Form 9 that he wanted a 
hearing before the Board.  However, through written 
correspondence dated November 1998 he withdrew his request 
for a hearing.


REMAND

The Board finds that this case needs additional development.  
The appellant's last VA examination of the left knee took 
place in May 1997.  In December 1997, he underwent a partial 
medial meniscectomy of the knee.  He has not undergone VA 
examination of the knee since the surgery.  With 
consideration of 38 C.F.R. § 3.327, he should undergo another 
VA examination to determine the current status of the knee.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain any additional 
current medical records, VA or private, 
relating to the appellant's left knee 
disability.

2.  The RO should schedule the appellant 
for VA orthopedic examination to 
determine the nature and severity of the 
left knee disability.  All necessary 
tests and studies should be accomplished.  
The examiner should describe all 
symptomatology associated with the left 
knee disability.  The examiner should 
also indicate whether the left knee 
exhibits functional loss due to weakened 
movement, excess fatigability, pain on 
movement, swelling, deformity, atrophy of 
disuse, disturbance of locomotion or 
interference with weightbearing.  The 
claims folder and a copy of the remand 
should be made available to the examiner.

3.  The appellant should be given 
adequate notice of the requested 
examination that includes advising him of 
the consequences of failure to report to 
the examination.  If he fails to report 
for the examination, this should be noted 
in the claims folder.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.

5.  After completion of the above-
referenced development, the RO should 
readjudicate the issue with consideration 
given to all of the evidence of record, 
including additional medical evidence 
obtained by the RO pursuant to this 
remand.  Particular consideration should 
be given to provision of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45 (1998), 
VAOPGCPREC 23-97 (July 1997), "staged" 
rating pursuant to Fenderson, as well as 
evaluation pursuant to 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (1999).  

If the benefit sought is not granted, the 
appellant should be provided a 
Supplemental Statement of the Case.  The 
case should then be returned to the Board 
after completion of the usual 
adjudication procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 464 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




